Citation Nr: 1827130	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  15-24 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for right eye injury with residuals to include conjunctivitis and pterygium. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from June 1980 to June 1983.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2015 decision of the Muskogee, Oklahoma, Regional Office (RO). The St. Petersburg RO has current jurisdiction. 

In March 2018, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to determine the current severity of the Veteran's right eye injury. 

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for his right eye injury. After acquiring this information and obtaining any necessary authorization, obtain and associate any pertinent records with the claims file or e-folder. 

2. After all available records have been associated with the claims file and/or e-folder, schedule the Veteran for a VA examination to determine the nature and severity of his right eye injury. The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished. 

a. As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* In March 2015 the Veteran was afforded a VA examination. The Veteran reported lingering ocular discomfort and blurred vision in his right eye since sustaining an ocular injury in-service in 1983. The examiner noted a diagnosis of conjunctivitis (pingueculitis). The Veteran's uncorrected distance vision was 20/50 in his right eye and 20/70 in his left eye, uncorrected near vision was 20/70 in each eye, corrected distance vision was 20/40 or better, and corrected near vision was 20/40 or better. The examiner noted no astigmatism or diplopia but did report "inflamed pingueculum/pterygium" in the right eye and "pterygium" in the left eye. The Veteran also reported non trachomatous conjunctivitis in the right eye. 

* In a June 2015 treatment note the Veteran was seen with complaints of very blurry vision and a separate June 2015 treatment note indicates complaints of loss of vision and trouble reading. These symptoms are noted consistently in treatment records from April 2014 through February 2018. In a February 2018 treatment record the Veteran is noted to have unexplained vision loss and sensitivity to light that continues to worsen. 

* In the Veteran's March 2018 hearing testimony he indicated that his last VA examination took place in April 2015 and stated his vision has become worse. Specifically, the Veteran noted that he has increased sensitivity to light and difficulty seeing at night. The Veteran also noted negative effects on his trade as a chef including inability to read recipes and safely use knives due to the side effects of his medication.

b. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

c. The examiner is asked to provide all appropriate symptoms and diagnoses. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




